 KDEN BROADCASTING CO.25KDEN Broadcasting Company, a wholly owned sub-sidiary of North American Broadcasting Company,Inc. and American Federation of Television & Ra-dio Artists,AFL-CIO. Case 27-CA-4553June 24, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn February 25, 1976, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions, abrief in support of the exceptions, and a briefin opposition to the exceptions of the General Coun-sel and the Charging Party. The General Counseland the Charging Party filed exceptions, supportingbriefs, and briefs in answer to Respondent's excep-tions.The General Counsel also filed a motion forreconsideration and reopening the record for purpos-es of consolidation with a complaint involving relat-ed matters in Case 27-CA-4814. The Charging Partyfiled a motion for remand and hearingde novobeforea different Administrative Law Judge or, in the alter-native, for reopening the record and consolidationwith Case 27-CA-4814. The General Counsel filed astatement of position to the effect that he does notoppose the Charging Party's motion for a hearingdenovo.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andmotions,' and has decided to affirm the rulings, find-'The movants contend as follows (I) the Administrative Law Judge er-red in not allowing employee Mark Wilson to testify concerning the meetingheld at the home of Respondent's official, Ken Galey, (2) the Administra-tive Law Judge failed to make certain credibility resolutions, (3) a numberof his credibility findings show prejudice in favor of Respondent, (4) certainnewly discovered evidence(a) furnishes additional proof as to Respondent'spolicy of giving periodic wage increases,and (b)"makes it impossible tocredit" Galey's testimony concerning the reasons for changing the scheduleof employee Nancy Reubert, (5) consolidation with Case 27-CA-4814would reveal further evidence regarding Respondent's unlawful conductAs to (I), Wilson's proffered testimony was properly denied as "cumula-tive" As to (2), we find that the Administrative Law Judgemade all neces-sary credibility resolutionsAs to (3), we find no support for the allegationsof prejudiceAs to (4)(a), it is unnecessary to consider the proffered evi-dence in view of our finding as to the illegality of Respondent's withholdingwage increases As to(4)(b), the proffered evidence is insufficient to invali-date the Administrative Law Judge's conclusion regarding the propriety ofthe change in Reubert's scheduleAs to (5),consolidation or a hearing deings,and conclusions of the Administrative LawJudge as modified herein.The Administrative Law Judge dismissed,interalfa,the following allegations in the complaint: Re-spondent, through Douglas Stephens, its presidentand general manager, violated Section 8(a)(1) of theAct by telling employees on severaloccasions inApril and May 1975 2 that he could not increase wag-es or alter benefits as his hands were tied because ofthe presence of the Union. Respondent violated Sec-tion 8(a)(3) and (1) of the Act by withholding fromitsemployees wage increases and improvements inbenefits since April. For the reasons given below, wefind, contrary to the Administrative Law Judge, thatRespondent engaged in such conduct and that it wasunlawful.On April 4, the Union filed a petition for a Boardelection among the employees of Respondent whichoperates an all-news radio station. On April 7, theUnion made a telegraphic demand for recognition.On May 5, the parties entered into a Stipulation forCertification Upon Consent Election.3The Administrative Law Judge credited the testi-mony of a number of employees that Stephens toldsmall groups of employeesat a series of meetingsheld on company premises on April 10, May 16 and23, and at other times during the crucial preelectionperiod that he could notincreasewages or otherfringe benefits as "his hands were tied because of theUnion." °The Administrative Law Judge also creditedStephens' corroborative testimony that he told theemployees that it was his understanding that an em-ployer is not allowed unilaterally to grant wage in-creasesorbenefitsuntila collective-bargainingagreement is signed. Stephens further testified that heread to the employees a letter from Respondentcounsel, datedMay 22, stating that he could not"unilaterally place into effect any increased benefitfor any or all of your employees [without] commit-ting an unfair labor practice."Both Stephens and Galey, who was deemed credi-ble by the Administrative Law Judge, testified that itwas company policy to continually review the recordof each employee and in addition to conduct a for-mal review every 6 months for the purpose of de-termining whether the employees' work performanceentitled them to wage increases. According to Galey,novoisnot warranted in view of the full record in the instant proceedingAccordingly, we deny the motions of the General Counsel and the ChargingParty2All dates below refer to 1975JThe Union won the election on May 27 and was certified as the bargain-inp representative of the employees on June 5The Administrative Law Judge found that "[e]ven Stephens did notdeny makingsimilar statements"225 NLRB No. 6 26DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch a review took place between early April andSeptember 1,5 and he reported to Stephens that eachemployee without exception "deserved"a raise.It is well settled that it is the employer's duty toproceed as it would have done had a union not beenon the scene.6 Here, as admitted by Respondent's of-ficial,Galey, the employees "deserved" wage increas-es and would have received them but for the pres-ence of the Union. As Respondent altered its normalcourse of action pursuant to its wage review programand withheld wage increases because of the Union,we find that Respondent violated Section 8(a)(3) and(1) of the Act in its effort to discredit the Union anddiscouragemembership therein.'We further findthat, by its oft-repeated statements placing the onuson the Union for withholding the wage increases towhich the employees were entitled, Respondent in-terfered with, restrained, and coerced them in viola-tion of Section 8(a)(1) of the Act.In connection with the foregoing, we do not agreewith the Administrative Law Judge that before suchviolations can be found it is necessary for the Gener-alCounsel "to prove a definitive policy under whichan employee could state with certainty when and inwhat amount his or her salary might have beenraised."As Respondent has in past wage reviewsbeen able to make judgments on the basis of anemployee's "progress" in "doing a good job," weshall order that Respondent pay the employees thewage increases they normally would have been grant-ed.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,KDEN Broadcasting Company, a wholly owned sub-sidiary of North American Broadcasting Company,Inc.,Denver, Colorado, its officers, agents, succes-sors, and assigns, shall:5Galey left Respondent's employ at that time6 SeeRussellStover Candies, Inc,221NLRB 441 (1975),and the casescited therein7Ross Sand Company, Inc, d/b/aRoscoConcrete Pipe Co, Inc,219NLRB 915 (1975),McCormick Longmeadow Stone Co, Inc,158NLRB1237 (1966)8Ross Sand Company, Inc, d/b/a Rosco Concrete Pipe Co, Inc, supra,The Gates Rubber Company,182 NLRB 95 (1970)9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "1.Cease and desist from:(a)Telling employees that wage increases or im-proved benefits cannot be granted until a collective-bargaining contract is negotiated with the Union.(b)Unlawfullywithholdingwage increases towhich all employees are entitled as a result of thefavorable review of their work performance.(c)Refusing to meet and negotiate in good faithwith the Union's authorized representatives.(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rights asguaranteed under Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Pay to all employees the wage increases towhich they were entitled with interest at 6 percentper annum on the withheld increases.(b) Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all payroll records, social security records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of wage in-creases due the employees under the terms of thisOrder.(c)Upon request, bargain collectively with thebargaining committee of the Union as the exclusiverepresentatives of all employees in the following ap-propriate bargaining unit:All employees employed by Respondent at itsDenver, Colorado, operation contributing on aregular basis to the production, preparation, andpresentation of radio programs; but excludingoffice clericals, guards, professional employees,and supervisors as defined by the Act.For the reasons set forth in the section of the Admin-istrative Law Judge's Decision entitled "The Reme-dy,"Respondent's obligation to bargain with theUnion shall extend for 1 year from the date it firstcommences to bargain in good faith.(d) Post at its Denver, Colorado, facilities copiesof the attached notice marked "Appendix." 9 Copiesof said notice, on forms provided by the RegionalDirector for Region 27, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with. KDEN BROADCASTING CO27APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that wage in-creases or improved benefits cannot be grantedby us until a collective-bargaining contract is ne-gotiated with American Federation of Televi-sion and Radio Artists, AFL-CIO.WE WILL NOT unlawfully withhold wage in-creases to which employees are entitled as a re-sult of a favorable review of their work perfor-mance.WE WILL pay to all employees the wage in-creases to which they became entitled whentheir work performance was reviewed in April1975 and thereafter, with interest at 6 percentper annum.WE WILL, upon request, bargain in good faithwith the above-named Union, as the exclusivebargaining representatives of all employees inthe unit described below, and shall embody in asigned agreement any understanding reached.The bargaining unit is:All employees employed by KDEN Broad-casting Company at its Denver, Colorado, op-eration contributing on a regular basis to theproduction, preparation, and presentation ofradio programs; but excluding office clericals,guards, professionals employees, and supervi-sors as defined by the Act.WE WILL NOT in any other manner, restrain, orcoerce our employees in the exercise of theirrights guaranteed to them under Section 7 of theAct.KDEN BROADCASTING COMPANY, A WHOLLYOWNED SUBSIDIARY OF NORTH AMERICANBROADCASTING COMPANY, INC.DECISIONSTATEMENT OF THE CASEJAMEST. RASBURY, Administrative Law Judge: This casewas heard before me in Denver, Colorado, on October 1, 2,3, 14, and 15, 1975.1 The original charge was filed on June12 and amended on June 16, alleging Respondent to haveviolated Section 8(a)(1), (3), and (5) of the National LaborRelationsAct, as amended (herein Act). The complaint,1All dates hereinafter will refer to the year 1975, unless otherwise indi-cateddated July 28, was amended on September 9, and at thehearing on October 1.2 The Respondent's answer deniedthe commission of any unfair labor practices.All parties have been afforded full opportunity to ap-pear, to introduce relevant evidence,to examine and cross-examine witnesses,and to file briefs.Based upon the entirerecord in this case, including the briefs filed on behalf ofthe General Counsel and on behalf of the Respondent, andupon my observation of the demeanor of the witnesses,3 Imake the following findings of fact and conclusions of law.1.JURISDICTIONThe Respondent is now, and at all times material hereinhas been, a corporation duly organized under and existingby virtue of the laws of the State of Colorado, and main-tainsits principal office and place of business at 1601 WestJewell, Denver, Colorado 80223. In the course and conductof its business operations, Respondent annually does agross volume of business in excess of $100,000. Respondentsubscribes to wire services operated by the AssociatedPress and United Press International and, in the courseand conduct of its business operations,annually derives inexcess of $5,000 from the advertising of nationally adver-tised products. The Respondent admits, and upon the basisof the aforementioned admitted facts I now find, the Em-ployer to be engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe answer admits, and I herewith find, the AmericanFederation of Television & Radio Artists, AFL-CIO (here-in Union), to be a labor organization within the meaning ofSection 2(5) of the Act.III.THE ISSUESFor purposes of consideration and analysis, the issues inthis case might be grouped as follows-1.The gathering of five employees at the home of KenGaley, news director, on April 8: Was the discussion thatoccurred there and the comments that were made violativeof Section 8(a)(1) of the Act92.The series of employeemeetingsheld on April 10 andMay 16 and 23. Did Douglas Stephens, president of Re-spondent, exceed the bounds of speech permitted by Sec-tion8(c) of the Act and thereby violateSection 8(a)(1) ofthe Act?2 See G C Exh 1(m) This isa telegramwhich becamea part of theformal papersdated September 22 and advisedthe Respondent of the man-ner in whichthe counselfor the General Counsel wouldmove to amend thecomplaint atthe start of thehearing3The factsfound hereinare based on the record as a whole and upon myobservationof all the witnessesThe credibilityresolutions herein have beenderived from my review of the entiretestimonial record and exhibits, withdue regard for the logic of probability,the demeanor of the witnesses, andthe teachings ofN L R B v Walton Manufacturing Co, et at,369 U S 404(1962)Asto those witnessestestifyingin contradiction to the findings here-in, their testimony has been discreditedeither as having been in conflictwith the testimony of credible witnessesor because it was in and of itselfincredible and unworthy of belief All testimonyhas been weighed in thelight of the entire record 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Has Respondent engaged in a pattern of harassmentof employees because of their union affiliation and activi-ties?4.What were the motivating factors which resulted inthe severance from Respondent's payroll of employeesBarber, Botsko, Haffner, and Reubert?5.Has Respondent fulfilled its bargaining obligationswith the Union9IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundKDEN is a 24-hour all news radio station in Denver thatemploys approximately 12 people that are directly associat-ed with getting the news "on the air." Respondent alsoemploys three or foursalesmen, two to four clericals, and ageneral manager and president,Douglas Stephens.4The Union filed an election or representation petitionwith Region 27 of the National Labor Relations Board onApril 4 requesting an election and certification for "all full-time and regular part-time news persons employed by theemployer." On April 7, a telegram demanding recognitionwas sentby the Union and received by the Respondent. OnMay 5, the parties entered into a Stipulation for Certifica-tion Upon Consent Election providing for an election to beheld on May 27 in the following appropriate collective-bargaining unit,All employees of the Employer contributing on a regu-lar basis to the production, preparation and presenta-tion of radio programs; excluding guards, professionalemployees, supervisors and office clerical employees.The election was held as scheduled and on June 5 theUnion was certified as the duly elected representative ofthe employees in the aforesaid collective-bargaining unit,which I now find to be an appropriate bargaining unit(G.C. Exh. 2(a)-2(d)).B. The April 8 "Galey" EventOn April 8, Ken Galey, news director for Respondent,invited Tom Vaught, Tom Saccamano, Gene Towne, MarkWilson, and Lee Winslow to come by his home that eve-ning to have a beer. The testimony seems clear that all fiveof the employees were friendly with Galey and had onother occasions visited in his home.Saccamano and Winslow were called to testify regardingevents of the evening on behalf of the Government.Wilson's testimony in the same area was denied as cumula-tive.Galey and Vaught were called by Respondent's coun-sel.There is no disagreement that it was an informal,friendly gathering with beer, chips, and dip served allaround. The "gathering" lasted a couple of hours-be-tween7 and 9 p.m.- and includedsomelight talk-s There are three or four other people who, on infrequent occasions, willappear on the air for such specialty items as "Gowmet Dining," or "YourHoroscope,"etc In addition,there is an engineer However,these peopleare not directly concerned with the problems herein5The exact time and length of this gathering varied greatly with the vari-ous witnesses,but nearly all agreed they arrived between 6 30 and 7 p insports, etc., but quickly turned to union talk. Galey credi-bly testified that he had been told by Stephens, "We shouldconduct business as normal but we should be aware thatwe could not make any promises or inducements,benefits,wages or whatever or threats and we should not discuss theissue in the station."In response to questions from employ-ees regarding the Union, "I [Galey] decided to invite a fewof those people who asked me for advice or asked me myopinion to come over to my home and have a beer and if Icould answer some of their questions, I would be happy tobut I wouldn't do it in an official capacity." 6Saccamano's testimony might be summarized as follows:Galey said, like the story of the farmer and the mule, theyhad gotten Stephens'attention and he thought the groupcould work with Stephens now instead of turning to theUnion; that if the Union comes in Stephens would put in atimeclock; that he (Galey) would probably lose his job iftheUnion was voted in; that the format of the stationmight be changed to all music and Denver could not sup-port 12 out-of-work newsmen. Cross-examination failed toalter his testimony to any great degree but Saccamano ac-knowledged that the meeting was rather informal, no onehad more than four beers, a lot of subjects were covered,and there was input from every member of the group.Winslow's testimony might be summarized as follows:Galey invited the group to talk about the Union but it washis own idea; the group now had Stephens'attention-likethe farmer and the donkey; everyone liked the small flexi-ble operation, but with the Union coming in this would bechanged and he (Galey) wouldn't put it past Stephens toinstall a timeclock in the lobby; that all wages would befrozen until the matter was settled; that any money avail-able for wages or equipment would now go for legal fees;that the format of the station could be changed from allnews to all music; and that he would probably lose his jobif the Union was not stopped.The summarized testimony of Vaught is: The union situ-ation and the radio station were discussed, they talked oneverything from conditions at the station to the conditionof the equipment; the subject of a dress code was men-tioned; the need for a policy manual or rules booklet wasexpressed, his (Galey) position as news director was in be-tween the two sides, Galey said he was opposed to havingtheUnion come in but did not say his job hung in thebalance, Galey talked in terms of his previous experienceat unionized stations(Galeyhad been one of the unionleaders at station KBTR); he said thatsalarieswould befrozen until a contract had been worked out; much of whatGaley said was in response to a question or a comment bysomeone in the group; Vaught testified that he did not feelthreatened.Galey's estimate of the departure time was probably most accurate becausehe was able to fix the time in relation to the usual arrival home of his girlfriend about 8 30 p in6 Stephens never learned of the "gathering"until the complaint hereinwas amended to include this aspect of the case Thus,there was no opportu-nity for Respondent to disavow a supervisor's conductMy resolution ofthis aspect of the case does not turn on this fact however A respondentemployer cannot escape responsibility for the misconduct of its supervisorsmerely because it does not learn of the misconduct If this were not true itwould open the door for many secret and clandestine meetings by unscru-pulous supervisors KDEN BROADCASTING COGaley's testimony might be summarized as follows: "Iexpressed surprise that the employees had taken such ac-tion; they asked, or we generally discussed what had hap-pened at KBTR because I was there at the beginning ofwork under the contract"; he had not been threatened withthe loss of his job, but he wasn't sure he wanted to staybecause he was caught in the middle between employeesand management; in response to questions of Winslow, hesaid that installation of timeclocks was a possibility but hedid not believe it would occur; that he said he would rathernot see any profit or capital spent on legal fees; he did notsay wages would be frozen, but said that Stephens' attor-ney had advised against a promise of any raise or benefits.Ican find no objective basis for discerning whose ver-sion of what was done and said at the "Galey" meeting ismost accurate, but on balance I am convinced that most, ifnot all, of the testimony was based on recall of phrases thatwere not always placed in a proper context and thereforedo not accurately reflect what was actually said. Because ofthe social atmosphere that prevailed, I am not convincedthat anyone at the "Galey" meeting was interfered with,restrained, or coerced in the exercise of his Section 7 rights.While the Board has held statements by supervisors thatindicate (1) the futility of selecting the Union as bargainingagent,? (2) predictions of changed format procedures thatwould adversely affect employment,8 and/or (3) changedworking conditions which might be more onerous 9 to beexpressions that coerce, threaten, or restrain in violation ofthe Act, nevertheless the statements must be viewed andevaluated in terms of the entire setting and not in isolation.These people were all good friends and had visited inGaley's home on other occasions; the atmosphere was jovi-aland friendly; there was input from everyone in thegroup. There were questions, answers, and expressions ofopinions by all. I am inclined to feel that under all thecircumstances of this case there was nothing done and saidby Galey that coerced, restrained, or interfered with theSection 7 rights of anyone in the group. I shall recommenddismissal of all allegations of the complaint stemming fromthe Galey meeting of April 8.10C. Employee Meetings Conducted by StephensThe Respondent has acknowledged that it held a seriesof three meetings with employees prior to the representa-tion election on May 27. There was no room large enoughat the station to accommodate all of the employees at onetime, thus, Stephens met with small groups of from four tosix.The meetings were held on April 10 and May 16 and23. The General Counsel alleges that at these employeemeetings Stephens told employees that "working condi-tions would be more rigid if the Union were selected"; andthat "at these employee meetings and at other times inApril and May Stephens told employees that he could not7Ward-McCarty Hot Oil-ParaffinService, 171 NLRB 731 (1968)8Gissel Packing Co, Inc,157 NLRB 1065, enfd in pertinent part 395U S 575 (1969)9Carlisle Paper Box Company,168 NLRB 706, enfd 398 F 2d I (C A 3,1968)10CfMcQuay-Norris Manufacturing Company,157 NLRB 1661 (1966),Sarkes Tarzian, Inc,157 NLRB 1193 (1966)29increasewages or other fringe benefits because his handswere tied because of the Union." I have no doubt that thealleged statements, or statements very similar, were madeby Stephens." The difficulty again is one of placing thesephrases in their proper context, or framework, if we are toproperly test whether the "words" were said in a mannerpermissible under Section 8(c) of the Act, or proscribed bySection 8(a)(1) of the Act.While I am not disposed toward treating the testimonyof General Counsel's witnesses as incredible, neither am Iinclined to feel that any of the KDEN employeewitnesseswere able to accuratelyrelatewhat was done and said atthe series of employee meetings.12 On the other hand Mr.Stephens was able to relate precisely what was done andsaid at each meeting. For example, at the firstseries ofmeetings he opened each by announcing the notification ordemand of AFTRA; the written reply of the Company(Resp. Exh. 11) and passed a copy of the reply around forthose who might not yet have seen it to read. Next Mr.Stephens read and exhibited to the employeesan officialBoard election notice (Resp. Exh. 12). He then related thatas he understood the law the Respondent had to be verycareful and was bound by certain legal technicalities. Hesaid, "it is onething for me to open the door but it isanother thing for somebody to come throughit.In thatlight I asked if there was anything to discuss and there wassome minor discussion or certain questions raised or pointsbrought up." Stephens testified that at the secondseries ofmeetingshis discourse followed thenoteshe had preparedin advance and had discussed with his labor counsel (Resp.Exh. 13). Stephens brought the employees up to date on theevents resulting in the consentelectionand then advised ofthe date of election; discussed the company income andfinancial statement through March 31; discussed companypolicy as it then existed regarding vacations, sick leave,wage policy and workweek; the rightsof management re-garding hiring, firing, and scheduling; talked in terms ofthe flexible working arrangement and lack of rigidity; therewere references by him to the wages and benefits havingbeen frozen at KBTR radio during the entire period ofnegotiations;and it was his understanding that no unilater-al employer to employee granting of increased wages orbenefits is allowed until a collective-bargaining agreementis signed. Stephens said he closed the meeting with an ap-peal to the employees to reject the Union. At the thirdseries ofmeetingson May 23, Stephens said that he en-couraged them all to vote; he read a letter from Gorsuch(his legalcounsel)to Stephens relative to unilaterallychanging employee benefits (Resp. Exh. 10); he had copiesof the AFTRA contracts with KBTR and with KIMNBroadcasting Company and that he read the various claus-es from the KIMN contract and gave them to the employ-ees toread; he read a newspaper article and pressreleasefrom the Amalgamated Clothing Workers regarding astrike then in progress against the AMF Head Ski Plant in11The testimonyof Saccamano,Winslow,Botsko, andFrost would sup-port sucha conclusionEven Stephens does not denymaking similar state-ments12Perhaps thebest illustration of "totally missing the point" may havebeen Respondent's own witness who testified that she thought the meetingsoccurredafterthe election 30DECISIONS OFNATIONALLABOR RELATIONS BOARDBoulder, Colorado; and he responded to a question fromemployee Barber about minimum and maximum hiringrates and to employee Linda Botsko regarding overtimehours.While Stephens did not specifically deny the possi-ble use of the gesture and the reference to his hands beingtied, he insisted that in every reference to wages or fringebenefits he spoke in terms of his inability to unilaterallymake changes.After carefully examining the testimony of all witnessesregarding what transpired at the employee meetings, I amcompelled to find that Stephens' references to more rigidworking relationships were with reference to what actuallyexisted in union contracts which he made available to theemployees to read, and find that his comments were not athreat of whatwouldoccur at KDEN. His efforts werenothing more than mere attempts to compare actual unioncontract language with existing working conditions. I canfind no material misrepresentation by Respondent in whatwas said at these employee meetings. This conclusion isreached based on the bits and pieces related by the em-ployees when placed in proper context with the more com-plete and accurate recital by Stephens, whom I believe tobe an extremely careful and meticulous witness whose tes-timony I credit. Obviously he was opposed to having theemployees represented by the Union and sought to wintheir support in the forthcoming election, but this is notillegalper seFrom the very beginning Stephens sought andobtained competent legal advice and I believe he adheredto that advice.13 I conclude that Stephens did not violateSection 8(a)(1) of the Act in his speeches to the employees.D. Alleged HarassmentThe specific acts of harassment, set forth in the com-plaint in general terms only, would seem to refer to thefollowing employer-employee incidents: 14 (1) the repri-mand of Reubert on June 9 for being late for work; (2) theBotsko-Granville Dutton incident in June; (3) the repri-mand letter to Reubert dated June 17, (4) the reduction inhours per week for Botsko; (5) the removal of a companycar from Botsko's use and possession; (6) the failure togrant any wage increases to bargaining unit employeessinceApril 1, 1975.(1)Mr. Galey acknowledged that on Monday, June 9,he spoke to Nancy Reubert about the necessity of being ontimefor work. While Galey was on vacation, Reubert waslate to work and failed to catch a program from anothernetwork that was part of her assignment. According toTom Vaught this had happened on other occasions and itcaused him difficulty in coordinating his afternoon broad-cast.He complained to Stephens Upon Galey's returnfrom vacation he and Stephens spoke to Reubert about thenecessity of being at work on time.Iam of the opinion General Counsel is attempting tomake a mountain out of a molehill. Being a few minutes13 SeeIslandHolidays, Lid, d/b/a CocoPalms Resort Hotel,208 NLRB966 (1974),Foodmaker, Inc, d/b/a Jack-in-the-Box,199 NLRB109 (1972)14Each of the situations giving rise to the severance from the payroll ofemployees Barber,Botsko,Haffner,and Reubert are undoubtedly to beincluded in General Counsel's theory of a "pattern of harassment,"howev-er, the testimony and facts relating to these incidents will be consideredinfraunder the sec Elate to work when no one else is affected is one thing, butbeing a few minutes late to work when it interferes withone's assigned task which in turn affects the overall compa-ny operation is quite another thing. Respondent's explana-tion is logical and reasonable It had a right to speak to oneof its employees and explain to her the necessity of gettingto work on time. The mere fact that Respondent had beentolerant of lateness in the past does not remove from it theright to speak to an employee when being on time becomesimportant(2)The Botsko-Dutton incident. In a routine check oflong-distance callsmade over company telephones, Re-spondent learned of what it believed to bean excessivenumber of telephone calls by Linda Botsko to GranvilleDutton, an executive with the Sun Oil Company, in Dallas,Texas.Without belaboring this decision with unnecessarydetails, suffice it to say that Stephens became somewhatconcerned regarding outside business relationships be-tween a news reporter and an officer of a large energycorporationvis-a-vistheFCC regulations. As a conse-quence he asked for and received a satisfactory writtenexplanation, a quick return of a "family loan" that conceiv-ably could have been embarrassing to the radio station, ifnot a violation of FCC regulations, and the matter wasdropped (G.C. Exhs. 17(a) -(d) ). I find nothingsinister,harassing, or wrong in Respondent's course of action.Viewed in its most favorable light for the General Counselthe incident was nothing more than unfortunate timing.(3)The written reprimand to Reubert. Reubert ac-knowledged that she had made a mistake. She received aninnocuous memo from Galey 15 There was no indicationthat a copy of the memo was placed in her personnel file,or that any further thought or consideration was ever givento the matter by Respondent Reubert had an excuse formaking the mistake and contended the mistake had oc-curred a month earlier. This was disputed. I find absolutelyno harassment in the pure ministerial act of an employerbringing to the attention of an employee her admitted mis-take.'6(4)The reduction in hours of work for Botsko. Botskohad worked as a student trainee for KDEN while attendingschool for which she received some academic credit. InJune 1974, she went to work as a part-time employee streetreporter, working 30 hours per week. According to Mrs.Botsko she talked to Mr. Galey in mid-October 1974 andindicated that she was going to resign because the moneyshe made did notjustify the "hardship on my family." Fol-lowing this discussion her hours were increased to 40 perweek and she was assigned to cover the political scene-particularly the State Legislature.While there is a conflictin the testimony as to just what she was told at the time herhours were increased to 40 per week,17 there is no conflictthat she did, in fact, spend 40 to 45 percent of her workingtime covering the legislative scene. The legislature complet-15 She was so unperturbed by the reprimand that at the hearing she couldnot remember whether it was from Stephens or Galey (see G C Exh 13)16Moreover the necessity of having to defend its conduct regarding suchan insignificanteveryday occurrence must surelycause the average smallAmerican businessman to shudder17Whether or not Respondent said, or at least implied, that her hourswould be reduced when the legislativesession endedisof course the con-flict KDEN BROADCASTING CO.ed its session on June 20 and on that same day she wasadvised by Galey that she "was going back to 30 hours aweek."The Respondent makes the point that all otherfull-timepermanenton-the-air employees are assigned to a 42-hourworkweek, while Botsko was never so assigned. While I donot regard this facet as controlling, nevertheless it doestend to support Respondent'sposition that Botsko wasmoved from 30 hours per week to 40 hours per week inorder that she might cover the legislative session and wasnot told by Respondent that she was forever to be a full-time employee. I am more persuaded that Respondent'scourse of conduct was a logical and business like decisionbased on the fact that 40 to 45 percent of those projectsthat formerly comprised her working time no longer ex-isted. To reduce an employee's working time by 25 percentfollowing a reduction of 40 to 45 percent of her assignedtasks does not seem to be unreasonable,nor can it be clas-sified as harassment."(5)Botsko's loss of company car. Sometime in Decem-ber 1974, Botsko was provided a Pinto automobile whichshe was permitted to use not only for business, but also incommuting to and from work and for other personal rea-sons. According to Botsko, when Stephens told her of thecar, he said it was for her exclusive use and she would havea car for her entire period of employment. At the end ofJune, she was advised to turn the car in. Stephens deniedthat he ever promised Botsko that she would always have acar.The explanation as to why the car was taken fromBotsko is simple and logical. On May 23, the lessor of thecar advised the Respondent's advertising agency that itwanted to cancel the "trade-out" agreement and to havethe cars returned effective July 1 (see Resp. Exh. 19(d) ).19According to Stephens, Respondent made an effort to havethe tradeout with the automobile agency continued, butwas unsuccessful in its efforts.Again, the timing of this incident was unfortunate, but Ido not credit Botsko's testimony that she was promised acar for as long as she worked for KDEN. Economic condi-tions frequently change and with those changed economicconditions a businessman must change his method of oper-ating. To promise an employee that "she would have a carfor as long as she worked there" is incredible. Moreover, Iam convinced from the record that the loss of the use ofthe car by KDEN was something that was not within theRespondent's power to prevent.Insofar as the above-related incidents tend to show a"pattern of harassment," I am of the opinion that General18The reduction in Botsko's hours was not pleaded as an 8(a)(5) violationBecause there was no pattern or past practice revealed that would establishthis incident(moving from full-time to part-time status) as a routine operat-ing procedure,it is conceivable that this matter should have been discussedwith the Union before the reduction in hours occurred However,as will beseen,infra,Iam recommending a bargaining order,and any changes inworking conditions not clearly a part of Respondent's routine or normalpast procedure is included within that bargaining order and should be dis-cussed with the bargaining agent before change is instituted19Lee Winslow had received a company car at the same time as Botskoand his car was also returned to the lessor-Compacts Only The"trade-out" agreement refers to an arrangement whereby the automobile owner oragency received a designated amount of advertising time on the radio in"trade" for the use of the cars31Counsel has failed in his proof. The relatedincidents arethe type of thing that confront a manager or supervisorevery day and are mere routine The presence of a uniondoes notipso factoraise commonplace events to the level ofunfair labor practices. I shall recommend dismissal of any"pattern of harassment"because of the union activities ofthe employees involved?(6)The failure to grant raises. General Counsel has al-leged the failure of Respondent to grant increases to bar-gaining unit members sinceApril 1,1975, as a violation ofSection 8(a)(1) and(3) of the Act. Itseems clear from thetestimony that it was Respondent's policy to continuallyreview the performances of employees for purposes ofgranting wage increases and specifically to do so every 6months. However, the mere fact that an employee's perfor-mance record is reviewed does not mean that an increasein salary will result. There are no indications in the recordthat Respondent ever granted an across-the-board increaseto all employees. Respondent's salary review policy wasnot formalized and amounted to little more than the sub-jective evaluation of each employee's performance by hissupervisor and Mr. Stephens. While it is easy to state thatan "employer's legal duty is to proceed as he would havedone had the union not been on the scene," 21 neverthelesswhere the established policy is so completely subjectiveand so totally lacking in predictability as exists here, then itis the very kind of policy which the Board has long said isviolative of the Act if continued after a bargaining repre-sentative has made its presence known to the employer.22In the absence of a definitive policy of granting wage in-creases (which is quite different from a policy of reviewingemployee performance), it was not unlawful for the Re-spondent to indicate to the employees that the problem ofsalary adjustments was one that would have to be workedout with the Union. Thereafter Respondent sought to workout individual salary adjustments with the Union,23 but re-ceived either no reply or unresponsive replies to its re-quests. (The individual letter requests would not relieve the20 In assessingthe above-related incidents, as well as the discussion tofollow regardingthe payrollterminations,Ihave given considerable thoughtto the conflictingtestimonybetween Haffner and Mineo regardingthe April8 incidentjustbefore Haffnerwent in to talk to Stephens If it were true thatStephens had singledout Haffner,Barber, Botsko,and Reubert as the ring-leaders of theUnion andhad so stated to Mineo,then the incidents orevents whichtook placethereafter regarding these four employees wouldmore probably have beenmotivatedby Stephens'desire not to be "saddled"with the Union However,Mmeo testified that when Haffner asked himwhy the oldman wanted to see him, that he (Mineo) only said "Probablybecause of the union thing" Mineo further testified that he gave that re-sponse only because "wewere all talkingabout it"Mmeo furthertestified thaton April 7-the day thetelegram fromtheUnion was re-ceived-that he andStephens mentioned many names of employees thatmight be behind it (the Union)Imust give credit to Mitten's testimony asmore accuratethan Haffner's on this pointThere is nobasis in this recordfor Stephens to have designated those fouremployeesas the union leadersIt is more probablethat Haffner rememberedthose fournames because ofhis own knowledge of their role in bringingin the UnionIdo not believeMineo lied on thispoint andIbelieveHaffner to be mistaken or to beconfused asto what Mineo told him on April 821The Gates Rubber Company,185 NLRB 95 (1970)22 Eitherduring the pendencyof an election or after the bargaining repre-sentative has been determinedSeeMontgomery Ward & Company,9 NLRB538 (1938),American Hair& Felt Company,19 NLRB 202 (1940),as two ofthe earliest cases that have sincebeen followedthousands of times23 See G C Exhs 9 and 10 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties-both Respondent and the Union-from discuss-ing the matter of individual raises at the bargaining table,but as will be seen hereinafter bargaining never moved be-yond the opening stages because of the illegal refusal ofRespondent to meet with certain union representatives.) Ishall recommend dismissal of General Counsel's allegationof Respondent withholding of individual wage increasessince April 1, 1975, as being violative of Section 8(a)(1) and(3), because the General Counsel failed to prove a defini-tive policy under which any employee could state with cer-tainty when and in what amount his or her salary mighthave been raised. In the instant case the potentially disrup-tive forces (interference, restraint, or coercion) are muchgreater if we allow Respondent to proceed to grant individ-ual increasesthan they would be ifRespondent is re-strained.24E. The Alleged DischargesDiscussing the employment terminations from KDEN inchronological order, the relevant facts regarding Haffnerwere asfollows:Haffner was first employed by KDEN inApril 1974. He did three shows in the morning and three inthe afternoon. He was paid $10 per show, provided theshow was sold. Such an arrangement is apparently referredto in the broadcasting business as a talent arrangement.According to Haffner, he generally spent about 3 hours atthe station in the early morning-preparing the tapes-and3 or 3-1/2 hours in the late afternoon. Between his hours atKDEN he worked as a real estate agent with Jagger andCompany. In September 1974, following a discussion withStephens, he quit his job with Jagger and Company, beganto put in longer hours at the radio station but continued tobe paid in the same manner. His broadcasts, or shows,were increased to four in the morning and four in the af-ternoon. In addition he began utilizing his time to assist thesalesman,Mr. Mineo, in finding a sponsor or purchaser ofhis broadcasts. He continued to be paid on the same basis,however, and his semimonthly checks varied, or fluctuated,greatly. The Company's records reflect that there were de-ductions made for a hospital insurance plan, social securi-ty, and taxes. During this same period of time Haffner washired by the National Broadcasting System to assist in pro-viding color for certain area professional football gamesthatwere being televised and also was hired by a localtelevision station to do some color broadcasting for theDenver Nuggets Basketball team. On these occasions if hewas going to be unable to fulfill his assigned responsibili-ties at KDEN he asked Saccamano to cover for him and he(Haffner) paid Saccamano from his own funds for thework performed on his behalf by Saccamano.Apparently sometime in February 1975, Haffner becameconcerned about his working relationship at KDEN and heasked Robert Esperti, an attorney who had formerly repre-sented him in his contract negotiations with the DenverBroncos, to talk to Stephens concerning his conditions ofemployment. The testimony of both Esperti and Stephensregarding this conference is confusing.The confusion un-24 Any raises granted Herbough,Peterson,or Casey were promised at thetime they were hired and were not of the same categorydoubtedly stems from the lack of a precise assignment byHaffner to Esperti and Esperti's lack of familiarity with thebroadcasting industry. Nevertheless, from this conferencea contract of employment providing for a monthly salaryof $916 per month plus an opportunity to receive a bonus,provided the sales of his shows exceeded his salary, wasarranged and became effective May I (see Resp. Exh. 1).Stephens testified that the vacation policy at KDEN was2 weeks after 1 year of employment for all full-time andregular part-time personnel. Stephens testified that he con-sidered Haffner "to be part-time or outside contract labor,per se.He was paid, as I have described to you earlier on acommission talent arrangement, calling for him to do acertain number of broadcasts and as such, was not an em-ployee of the Company full time prior to May 1 of 1975."There was other undisputed testimony in the record indi-cating that part-time employees earned and received theirvacation at one half the rate of the full-time employees.The facts surrounding the immediate incident leading tothe termination of Haffner are not in serious dispute. Haff-ner was in the broadcasting studio on May 28. He hadpreviously made arrangements with Saccamano to coverhis scheduled broadcasts.When he went to pick up hischeck, he was advised by Sandy Johnson, the bookkeeper,that he was not being paid for his 2-week vacation. Haffnerimmediately went into Stephens' office where anargumentensued and voices were raised as Haffner complained be-cause he was not being paid for his vacation. This confron-tation resulted in Haffner leaving the office rather brisklywith every intention of calling his attorney in order tostraighten the matter out. According to Haffner, Stephensfollowed Haffner to the office doorway and said, "If youdon't calm down I am going to terminate you. And I [Haff-ner] turned around and I said, will you say that again,repeat that for me and he said, if you don't calm down, Iam going to terminateyou. Isaid I am not going to calmdown, I repeated it." Whereupon Stephens advised himthat he was discharged. The noisy argument and the refusalby Haffner to calm down were confirmed by Barbara Her-baugh and Sandy Johnson, who occupied desks dust out-side Stephens' office.On the basis of the above, which is not disputed, I findthat Haffner was not discharged because of union activity.There is no dispute that Haffner's employment status forthe period from April 1974 until May 1975 wasunique andunlike that any other employee associated with Respon-dent. I find it wholly unnecessary to decide whether or notHaffner was an independent contractor, outside help, part-time help, or a commission agent. Some facts tend to sup-port one view and other facts tend to support the opposingview. However, all the facts indicate that his employmentstatus was quite different from any of the other employeesand thus the question of how much paid vacation, if any,Haffner was entitled to receive was certainly not a clear-cut issue. An argument followed because Haffner wantedand expected a full 2 weeks' paid vacation.BecauseHaffner's employment status was unique and totally differ-ent from any other employee the resolution of his vacationentitlement would be wholly dependent upon a specialagreement or understanding between the two parties. Nosuch special agreement or understanding has been shown KDEN BROADCASTING CO.tohave existed.25Haffner was discharged because hiscourse of conduct on May 28 was embarrassing to the pres-ident of the company and, on being requested to calmdown,his refusal and continued course of conductamounted to insubordination.His discharge-while unfor-tunate and perhaps not totally justified-was wholly unre-lated to his union activities.26Richard Barber's termination.Barber started to work as anewsman staff announcer in August 1973. He joined theUnioninApril 1975at the first meeting held at LindaBotsko's home as did 11 other employees engaged in on-the-air announcing(G.C. Exhs.6a-6m).His last sched-uled shift was from 1.30 until 7 pm This shift includedwhat is referred to as afternoon drive time and is some ofthe most expensive time for the advertisers to purchase. Heworked the shift with RonWoods and they sharedthe "airtime."He said that he had been on that shift since JanuaryOn June12 Galey calledBarber to his office and showedhim a new schedule which provided for Barber to workfrom 4 until 11 a.m. Barber was going to school and had afullmorning schedule and as a consequence advised Galeythat he could not work the new schedule. Galey offered toadjust the scheduleby a half houreitherway, butwhen thiswas likewise unacceptable, Barber resigned.General Counsel contends the resignation was a con-structive discharge,that Respondent's action was deliber-ate and was motivatedby Barber's union activities.Barber acknowledged that he had worked various sched-ules during the course of his employment and had alwaysadjusted to them.When specifically asked what the ar-rangements had been he replied:"Well, sir, during the timethatRoss Regan [sic]was then news director, when ascheduled change was coming up, Ross always asked me ifthe change would be satisfactory or I would be able to fitin with it.Whenever there was a change, he at least askedme and if there was a possibility that change would beaccepted and I could rework my schedule." Barber furthertestified that at the time the schedule change was made-June 12-it was too late for him to rearrange his schoolschedule and unless he was enrolled in school he wouldlose his veteran's educational money. He was receiving ap-proximately$300 per month while attending school and heneeded this for his living expenses.Ross Reagan,Jr.,was called to testify on behalf of Re-spondent and testified that he is now program director forWDAFRadio in KansasCity,Missouri,and has no con-nection whatsoever with the Respondent in this case. Reag-an was formerly the program operations manager atKDEN until leavingin April 1974.In relevant part Reagantestified as follows:Q. Do you knowan individualby thename of RickBarber?25 Even if Haffner were to be regarded as an "employee," his less-than-full-time status from April 1974 until September 1974 would indicate thatunder company policy he would not have been entitled to a full 2 weeks'paid vacation as of May 28, 197526 It should be clear that this decision makes no effort to resolve thequestion of whether or not Haffner may have been entitled tosomevacationpay I have only decided that the question was subject to different points ofview and Haffner was discharged because of his insubordinate attitude di-rected toward the president of Respondent33A. Yes.Q.Was he employed at KDEN when you werethere?A. Yes.Q.What were basically his duties during your em-ployment at KDEN?A. He was an announcer.Q. Did you ever discuss with Mr. Barber his sched-ule or hours of work?A. Yes.Q. Did you evergard to schooling?A. No.in talking with him conferas re-Q. Did you know that he was in school while youwere employed at KDEN?A. I was aware that he had gone to school off andon but don't recall any specific awareness.Q.What responsibility, if any, did you have whenyou were at KDEN as regards schedule changes?A. I made the schedule changes. I was responsiblefor it to the owner and General Manager for the on-airsound of the radiostationsonnel,on-air personnel.Q. Did you make anyrangehis schedule so as toule?ANo.and the programming per-attempt whatsoever to ar-conform to his class sched-aQ. As regards Rick Barber,did you ever tell himthat his hours were not subsequent[sic] to change?A. No.Dr. John T. Reed testified on behalf of Respondent. Heisdirector of student records for the Metropolitan StateCollege and through his testimony Respondent's Exhibits 7and 8 were introduced. These exhibits indicate that classesfor the summer quarter might have been added throughJune 13 and that full refund was available for classesdropped before June 20.While it may have been a time-consuming inconveniencefor Mr Barber, the testimony of Dr. Reed clearly indicatesthat it was possible for Barber to have accommodated hisschool schedule and his KDEN work schedule without los-ing any veteran's educational benefits.Respondent's explanation of the June 12 schedulechange for Barber was to strengthen their early morning"sound," because the radio rating services had only recent-ly started rating the very early morning hours. The ratingshowed that KDEN had more listeners in the early morn-ing hours than they did at any time between 6 p.m. and 12midnight. General Counsel argues effectively that the af-ternoon drive time is the more expensive advertising timeand the stronger voice personalities should serve on theafternoon shift. Ross Reagan testified that his current em-ployer regards the early morning hours as extremely impor-tant; Lee Winslow, who was a higher paid individual thanRick Barber, was assigned the early morning shift afterBarber's resignation. At the time of the hearing of this mat-ter Lamonica, the news director who took Galey's position,was handling the early morning broadcast. I shall not at- 34DECISIONS OF NATIONALLABOR RELATIONS BOARDtempt to resolve the dispute between General Counsel andRespondent as to whether one should assign the more ex-perienced and capable talent to those times that produce orcall for the higher advertising costs, or whetherit iswiser toassign thebetter qualified announcers to those periods oftime that have the greater listening audience, because thatkind of decision is not properly within my province. It isthe kind of management decision that is made every dayand causes some business enterprises to succeed and othersto fail. I find nothing wrong in Respondentrequesting Bar-ber to change his afternoon shift to an early morning shift.Frequent schedule changes were normal procedure. I findno illegal motivation on the part of the employer. Barbercould have continued school and also continued to work.Barber's choice of resignationcan inno way be construedas a constructive discharge. 27Nancy Reubert'sterminationReubertwas hired byKDEN on October 16, 1974, and terminated on September1.While so employed, she worked various shiftsincludingI 1 p m. to 6 a.m.; 6 p.m. to 1 a.m.; 4 to 11 p.m.; 8:30 a.m.to 4 p.m.; and 10:30 a.m. to 6 p.m On August 29 she wasworking the 6 p.m. until I a in. shift when Galey informedher that her schedule was being changed to the overnight(11 p.m. to 6 a.m.). When she protested that, "I can't do it,"she was told that she would have to speak to Tony Lamoni-ca because he was taking over 28 Thereafter, Reubert testi-fied she talked to her doctor and obtained from his office anote stating in part, "I don't believe that it would be in herbest interest to resume the 3rd shift." (See G.C. Exh 14.)Lamonica told her to come in the following Monday OnMonday she talked to Lamonica and Stephens. She testi-fied Stephens said, "You know, we sympathize with yourposition, but if you can't work the assigned shift, then youare no longer employed at KDEN."The selection of Reubert to work the overnight wasmade in conference by Galey, Lamonica, and Stephens,and became necessary because of the resignations of Wil-son and Galey. Wilson had been working the 1 to 8 a.m.shift.The choice was between Nancy Reubert and DonWimberly. Galey testified, "They asked what I thoughtwould be better and I felt that Mr Wimberly, who is work-ing the mid-day time at that period during the tape shift, Ifelt he was more valuable in that respect because he mightbe neededas aneditor Since Nancy was more inclined towanting to do air work and tape work I felt logically Nan-cy would be the person to put in there. That was my rec-ommendation." 29The inability or unwillingness of Nancy Reubert to workthe "overnight" was not a foregone conclusion. Reuberthad formerly worked the overnight shift and there is not27 SeeKai-Die Casting Corporation,221NLRB 1068 (1975), wherein theBoard expressly indicated that scheduling and hours adjustmentsconsistentwith past practice were not violative of the Act28Galey resigned effective September I and accepted a position at a sta-tion in Kansas City Tony Lamonica had joined KDEN on August 16 Hehad previously been executive director of news at KHOW in Denver andhad some 15 years' experience in radio29While I can only speculate at this late date, based on all the testimonyitwould make more sense if in the above quote the word "during" was"doing" and there wasa notbefore the words "tapework" in the next to lastsentenceone scintilla of evidence to indicate that she had ever ad-visedRespondent that working the overnight would beharmful to her health until after she was notified of thechange in schedule.The recordisclear that Respondenthad frequently changed the employees'schedules beforethe advent of the Union and particularlyNancyReubert'sschedule.While it would have been a considerate act onRespondent'spart to have rearranged their scheduling toaccommodate Ms. Reubert,the failure to do so is not proofof unlawful motivation intended to bring about her resig-nation I credit the testimony of Galey regarding the rea-sons for the assignment of Reubert to the overnight shifton August 29 and find that she voluntarily elected to resigneffective September 1.30Linda Botsko's termination.(See sec.D, supra,for back-ground on Linda Botsko's employment)The organiza-tional meeting of the Union was held in her home on April3.As discussed hereinsupraBotsko's number of scheduledhours of work as well as her starting time was changed onJune 12 She had formerly reported for work at 9:30 a.m.and her new schedule called for her to report at 7 a.m. OnAugust 29 she was askedby TonyLamonica to report at 6a m.3' Botsko testified that at that time she advised Lamo-nica that it would be difficult for her to work either the 7a.m. or the 6 schedule when school started,because it wasnecessary for her to transport her two sons to high schoolat approximately 8 a.m. Botsko worked the 6 a.m. shiftfrom September 2 through September 26. On September 25she submitted her resignation to Lamonica stating that "itwas causing too severe family hardship and it was affectingmy health."The proofthatMrs. Botsko'shours were deliberatelychanged for some sinister or illegal motive to bring abouther resignation is totally lacking.Mrs. Botsko was nevertold or promised a late shift in order to accommodate herpersonal problems. Botsko's assignment to an earlier start-ing schedulethat wouldbest serve the business needs ofRespondent was nothing more than the legitimate exerciseof business judgment.Her resignation on September 26can in no way be construed as a constructive discharge.32F The Refusal To BargainThe General Counsel has alleged two different areas oracts on the part of Respondent to be violative of Section8(a)(5) of the Act. The first relates to the unilateral changeof working schedules since on or about June 12 and thesecond relates to Respondent's refusal to meet with theUnion since on or about June 16.The record is replete with credited and undenied testi-mony that the working schedules of employees were fre-quently changed by Respondent before the advent of theUnion.33 The working schedules of a number of employeeswere changed after the Union became the certified bar-70John Hutton Corp, d/b/a KUMU Radio AM/FM,213 NLRB 73 (1973)31Other schedule changes were made at the same time See the discussionrecardmg Nancy Reubert's terminationsupra2 SeeHeck's, Inc,174 NLRB 951(1969),andGerbes Super Market, Inc,217 NLRB 394 (1975)33 1 e , Nancy Reuben working five different schedules during a period ofemployment of less than I year KDEN BROADCASTING CO.35gaining representative. However, where the past practice isso commonplace as to be a basic part of the job itself acontinuation of that past practice cannot be characterizedas a unilateral change in working conditions. The Boardhas clearly indicated that schedule and hour changes thatare consistent with an employer's past practice are not vio-lative of the Act.34 The rule is well reasoned because if anemployer were prevented from operatingin itsnormal rou-tine fashion once a union is certified, it could bring thebusiness to a grinding halt. A basic purpose of the Act is toencourage and promote industrial peace and it was neverintended to bring about a cessation of production. I shallrecommend dismissal of that portion of the 8(a)(5) allega-tion dealing with schedule changes.The facts regarding Respondent's refusal to meet withthe Union's committee are not in dispute The Union wascertified on June 5 and the first contract negotiation ses-sion took place between the parties on June 9. The Union'snegotiating team was comprised of Thomas, the AFTRAbusiness representative, and employees Reubert and Bot-sko.The Union had presented their package proposal(G.C. Exh. 7) by mail on May 27 and there was a fulldiscussion of the various contract clauses. The partiesagreed to meet each Monday afternoon until agreementwas reached. By the following Monday-which wouldhave been June 16-Haffner had returned from his vaca-tion and he appeared at the bargaining conference on be-half of AFTRA.At this point Respondent refused to negotiate with theUnion so long as Haffner was a member of its bargainingteam and Stephens said he wanted to talk to his attorney.Stephens was unable to reach his attorney immediately andrefused, and continues to refuse, to meet with the Union solong as Haffner is a member of the bargaining team. TheUnion has insisted that Haffner be permitted to partici-pate.Respondent candidly acknowledgesin itsbrief that Ste-phens refused to meet with the Union so long as Haffnerwas a member of the negotiating committee because, "Mr.Haffner was loud, bitter and abusive on the date of hisdischarge" and "Because he had threatened civil suit andas a managerial employee, who had access to confidentialrecordsMr. Haffner was an inappropriate person for theUnion to select." Respondent then citesBrotherhood ofTeamsters and Auto Truck Drivers Local No. 70 of AlamedaCounty, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Kockos Bros, Inc),183NLRB 1330 (1970), as standing for the propositionthat where the presence at the bargaining table of a repre-sentative "would result in such `ill-will ... or conflict ofinterest as to make good-faith bargaining impractical,"'that it is not unlawful for either party to refuse to meetwith such a person present.35The Respondent has accurately cited what I believe tobe the law in this area; but, as the Board indicated in theTeamsterscase, there must bepersuasive evidencethat thepresence of the particular individual would create ill willand make good-faith bargaining impossible. I find no suchpersuasive evidence in this record. Haffner appeared to bean intelligent, congenial, capable, and forceful individualthat had an honest difference of opinion with Stephensresulting in his termination. However, this is hardly persua-sive evidence that he could not fruitfully participate on theUnion's negotiating team. Respondent's position is purelyanticipatory and speculative. In theTeamsterscase, citedsupra,the union was found to have violated its duty tobargain because of its refusal to meet with the employer'srepresentative who was a former president of the unioninvolved.The Board indicated in an earlycase,Kentucky UtilitiesCompany,76 NLRB 845 (1948), 182 F 2d 810 (C.A. 6,1950), that it will not qualify the right of a union to selectthe individuals who will act on its behalf on negotiationswith an employer where the employer's objections to theexercise of that right are "predicated solely on animosity ordistrust." This broad rule was somewhat modified inShellOil Company and Shell Chemical Corporation36where theBoard held valid a negotiated clause which limited theunion's grievance committee tofive employees.As indicatedearlier, this record is far from persuasive that Haffner'spresence at the bargaining table would have been a disrup-tive force that would prevent good-faith bargaining by theparties. I shall find that Respondent has violated Section8(a)(5) and (1) of the Act by its refusal, on June 16 and atall times since, to meet with the duly certified collective-bargaining representative of an appropriate bargainingunit for purposes of bargaining.V THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent set forth hereinabove, oc-curring in connection with the Respondent's operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States, and tend to lead, and have lead, to labordisputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action necessary to effectuate the policies of the Act.Moreover, because Respondent's refusal to meet with theUnion's negotiating team has all the appearances of a de-liberate dilatory tactic which has cost the Union most of itscertified year, I shall recommend that Respondent be re-quired to continue to bargain and recognize the Union for1year from the date it begins to negotiate with the Union'snegotiating team.CONCLUSIONS OF LAWIRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.14Ka(-Die Casting Corporation, supra35 SeeGeneral Electric Company v N L RB, 412 F 2d 512 (C A 2, 1969)3693 NLRB 161 (1951) 36DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Union is a labor organization within themeaningof Section2(5) of the Act.3.Stephens,Galey, and Mineo are supervisors withinthe meaning of Section 2(11) of the Act4.By its refusal to meet with the Union's authorizedbargaining representatives, Respondent has failed and con-tinues to fail to bargain in good faith with the Union andby its conduct has violated Section 8(a)(5) and (1) of theAct.5.The appropriate bargaining unit is:All employees employed by Respondent at its Denver,Colorado, operation contributing on a regular basis tothe production, preparation and presentation of radioprograms; but excluding office clericals, guards, pro-fessional employees and supervisors as defined by theAct.6Except as specifically indicated in paragraph 4, imme-diately above, Respondent has not violated the Act.[Recommended Order omitted from publication.]